443 F.2d 46
UNITED STATES of America, Plaintiff-Appellee,v.David Thomas KIRCHER, Defendant-Appellant.
No. 71-1302.
United States Court of Appeals, Ninth Circuit.
May 14, 1971.

Carl B. Shapiro (argued), San Anselmo, Cal., for defendant-appellant.
Jeny Cimmit (argued), Asst. U.S. Atty., James L. Browning, U.S. Atty., F. Steele Langford, Chief, Crim.  Div., San Francisco, Cal., for plaintiff-appellee.
Before HAMLEY and KOELSCH, Circuit Judges, and SMITH,1 District judge.
PER CURIAM:


1
Kircher, convicted of refusing to submit to induction (50 App.  U.S.C. 462) contends on this appeal that the judgment of conviction should be reversed because he was denied due process.


2
The fact is that, although Kircher had been furnished the form to claim a classification as a conscientious objector, and was advised that the local board would answer questions relative to it and that an appeal agent would give him advice on selective service matters, Kircher did not request classification as a conscientious objector or seek any assistance from the board in making such a request.  His first claim of a conscientious objection was made in the district court.  Under these circumstances, he cannot now claim a lack of due process in the administrative proceeding.


3
The judgment is affirmed.



1
 Honorable Russell E. Smith, United States District Judge, Missoula, Montana, sitting by designation